DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments with respect to claims 1 – 5 and 7 - 8 have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable by Amorese et al. (U.S. Patent # 5556113) in view of Nicholson (U.S. Patent # 5558347).

Regarding claim 1, Amorese discloses an envelope gasket (fig 2) for use in a corrosive process environment (intended use limitation is not limiting the claim as the gasket is capable of being used in a corrosive process environment, background of the invention), the gasket comprising:
a corrugated metal annular ring insert (26 with corrugations, fig 2, col 2, lines 59 – 61) defining a first inside diameter and a first outside diameter (inside and outside diameter of 26, Amorese fig 2 below);
a polytetrafluorethylene outer shell in the shape of an annular ring (18 is made of PTFE, fig 2 below and col 3, lines 15 - 17), defining a second inside diameter and a second outside diameter (fig 2 below), closed at the second inside diameter and open at the second outside diameter (fig 2 below), wherein the second inside diameter is less than the first inside diameter (Amorese fig 2 below);
a pair of filler material annular rings (21, 22 are compressible layers embedding metal strip 26, col 3, lines 43 – 44, fig 2 below, fig 2 has mislabeling of compressible layer 22 as 26), each defining a third inside diameter and a third outside diameter (fig 2 below), wherein the third inside diameter is less than the first inside diameter (Amorese fig 2 below), wherein the filler material annular rings are comprised of a material selected from the group consisting of microcellular PTFE, expanded PTFE, and filled PTFE (Amorese - filler rings are comprised of fibers embedded in a compressible material such as PTFE, Col 2, Lines 35 - 38).

father wherein the outer shell is positioned continuously around the filler rings and the first and third inside diameters and the first and third outside diameters (Amorese 18 around the filler rings ID3 AND OD3 Amorese fig 2 below and ID1, OD1, Amorese fig 2 below, col 3 lines 8 – 10 discloses “the outer edge of the compressible layers may or may not be covered by the fluoropolymer sheet 18”, col 2 lines 52 – 55 discloses “outer edges is the edge furthest from the interior of the conduit and is the edge having the largest circumference”);

and the outer shell and the filler material annular rings are bonded to each other (Amorese Col 3, Lines 11 – 13).

Amorese does not disclose that the third outside diameter is greater than the first outside diameter and the filler material annular rings are bonded to themselves at the inside of the first inside diameter and outside of the first outside diameters wherein the corrugated metal annular ring insert is encapsulated between the filler material annular rings.
However, Nicholson teaches that the third outside diameter is greater than the first outside diameter (outside diameter of the filler material ring on the top and on the bottom are greater than that of 21, fig 9 below) and the filler material annular rings are bonded to themselves at the inside of the first inside diameter and outside of the first 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to bond the filler rings of Amorese as in Nicholson so that the damage to the integrity of the filler material rings is avoided when compressing the filler material rings into the corrugations of the metal ring insert and when compressing the gasket into its loaded position (Nicholson Col 13, Lines 25 – 31). 
The combination of Amorese and Nicholson discloses wherein the filler material annular rings are bonded to themselves at the inside of the first inside diameter and outside of the first outside diameters (Nicholson - filler material rings on the top and on the bottom of metal ring insert 21, filler material rings are bonded by spot welding, fig 9, Col 5, Lines 18 - 22) wherein the corrugated metal annular ring insert is encapsulated between the filler material annular rings (Nicholson - 21 encapsulated between the filer material annular rings, fig 9) so that the entire envelope gasket is sealed with no gaps or openings therein to allow outside corrosive materials into the inside of the gasket (Nicholson filler material annular rings, metal ring insert 21 and Amorese 18 form an envelope gasket with no gaps). 
wherein the envelope gasket comprises no adhesive material between the outer shell, filler material and metal insert layers (Amorese Col 3 Lines 11 – 13 : fluoropolymer sheet 18 heat sealed to compressible layers 21, 22, Amorese Col 3 Lines 


    PNG
    media_image1.png
    462
    834
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    323
    786
    media_image2.png
    Greyscale



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Amorese et al. in view of Nicholson and in further view of Briggs (U.S. PG Pub # 20170074437).

Regarding claim 2, the combination of Amorese and Nicholson discloses an envelope gasket.
The combination does not disclose wherein the outer shell is comprised of virgin polytetrafluorethylene.
However, Briggs teaches wherein the outer shell is comprised of virgin polytetrafluorethylene (122 is made of virgin PTFE, Para 0063).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the material of the outer shell of Amorese with that of Briggs to enable a more lamina type flow for the media across the flange area to reduce flange face erosion ( Briggs Para 0063). 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Amorese et al. in view of Nicholson and in further view of Henderson (U.S. Patent # 3595589).

Regarding claim 4, the combination of Amorese and Nicholson discloses an envelope gasket.
The combination does not disclose wherein the overall thickness of the entire envelope gasket is between about 0.1 and 0.5 inches.
However, Henderson teaches wherein the overall thickness of the entire envelope gasket is between about 0.1 and 0.5 inches (Henderson - seal thickness can be 0.21875 inches, Col 1, Lines 1 - 18).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the thickness of the gasket of Amorese with that of Henderson to provide thicknesses of the filler material rings and the metal ring insert and the envelope so that they have the expected benefit of better retention and durability of the rings during the compression of the gasket. 

Regarding claim 5, the combination of Amorese and Nicholson discloses an envelope gasket.
The combination does not disclose wherein the overall thickness of the entire envelope gasket is between about 0.18 and 0.27 inches.
However, Henderson teaches wherein the overall thickness of the entire envelope gasket is between about 0.1 and 0.5 inches (Henderson - seal thickness can be 0.21875 inches, Col 1, Lines 1 - 18).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the thickness of the gasket of Amorese with that of Henderson. 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Amorese et al. in view of Nicholson and in further view of Balkin (U.S. Patent # 3031357).
Regarding claim 7, the combination of Amorese and Nicholson discloses an envelope gasket, wherein the filler material annular rings are comprised of expanded graphite (Nicholson 14 is made of expanded graphite, Col 4, Lines 63 - 65).
The combination does not disclose that the gasket further comprises at least one winding of an expanded PTFE tape around the third outside diameter of the expanded graphite filler material and having a width at least as wide as the distance between the outer shells at the second outside diameter of the gasket, and wherein the expanded PTFE tape is bonded to the outside shell of the gasket.
However, Balkin teaches that the gasket further comprises at least one winding of an expanded PTFE tape (tape of PTFE on the outer peripheral edge, as the inner peripheral edge of the sheath of PTFE can be cut off to make a gasket envelope, as taught in Col 1, Lines 60 - 65).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the PTFE tape of Balkin on the third outside diameter of Amorese as the PTFE envelope provides chemical inertness, resistance to heat and flexibility to the gasket (Balkin col 1, Lines 21 – 25).
The combination of Amorese, Nicholson and Balkin discloses at least one winding of an expanded PTFE tape (Balkin 15, fig 2, Col 1, Lines 60 - 65) around the third outside diameter of the expanded graphite filler material (Nicholson 14 is made of expanded graphite, Col 4, Lines 63 - 65) and having a width at least as wide as 
Regarding claim 8, the combination of Amorese, Nicholson and Balkin discloses an envelope gasket,
wherein the gasket further comprises a plurality of windings of expanded PTFE tape around the third outside diameter of the expanded graphite filler material (Balkin tape of 1 around OD3 of Amorese fig 2 below), and the windings are bonded to the inner faces of the outside shell of the gasket (Balkin 1a, 1b, 1c, 1d bonded to the inner faces of outside shell 18 of Amorese fig 2, heat sealing to bond 18 with 14, fig 2 and Balkin - Col 1, Lines 60 - 65).

    PNG
    media_image1.png
    462
    834
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    323
    786
    media_image3.png
    Greyscale

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M. – 4 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.S.K/Examiner, Art Unit 3675                                              

/VISHAL A PATEL/Primary Examiner, Art Unit 3675     
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675